UNWIND AGREEMENT

THIS UNWIND AGREEMENT (“Agreement”) is made effective as of the ____ day of
December, 2015 by and between Mark McGarrity (“McGarrity”), Kennen Palm
(“Palm”), Pilgrim Consulting Services, Inc., a Delaware corporation (“Pilgrim”)
(McGarrity, Palm and Pilgrim may be collectively referred to as “Sellers”) and
SPYR, Inc. f/k/a Eat at Joes, Ltd., a Nevada corporation (“SPYR” or
“Purchaser”).

 

RECITALS

 

A.                On February 23, 2015, Sellers and Purchaser entered into a
Stock Purchase Agreement (the “Stock Purchase Agreement”), pursuant to which
Purchaser purchased 100% of the shares of Franklin Networks, Inc., a Tennessee
corporation (the “Franklin Shares”), from Sellers for a total purchase price of
Two Million Five Hundred Thousand restricted shares of SPYR’s common stock (the
“SPYR Shares”) (the “Initial Transaction”).

 

B.                 Under the Stock Purchase Agreement the SPYR Shares were
allocated such that McGarrity and Palm each received One Million SPYR Shares and
Pilgrim received Five Hundred Thousand SPYR Shares.

 

C.                 Upon the terms and subject to the conditions set forth in
this Agreement, the parties have agreed to unwind the Initial Transaction, such
that the Sellers will return the SPYR Shares to SPYR and SPYR will return the
Franklin Shares to Sellers (the “Transaction”).

 

D.                It is the intention of the parties that: (i) the Transaction
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) the exchange of
all Shares of stock pursuant hereto shall be exempted from registration or
qualification under the Securities Act.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

AGREEMENT

 

1.                  Offer, Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, SPYR hereby covenants and agrees to sell, assign
and transfer to McGarrity, Palm and Pilgrim, all of the Franklin Shares held by
SPYR. Sellers each covenant and agree to sell, assign, and transfer to SPYR all
of the SPYR Shares held by the Sellers. 

 

2.                  Delivery of Stock Certificates and Stock Powers. At Closing
(as defined below), Sellers shall deliver all stock certificates for the SPYR
Shares to SPYR and SPYR shall deliver all stock certificates for the Franklin
Shares to the Sellers. The parties shall take all other actions necessary to
effectuate the transfer of the SPYR Shares and Franklin Shares as contemplated
by this Agreement.

 

1 

 

3.                  No Further Ownership Rights. Upon Closing, SPYR shall cease
to own any rights to any future stock, warrants or future equity claims in
Franklin Networks, Inc. Likewise, upon Closing, Sellers shall cease to own any
right future stock, warrants or future equity claims in SPYR as a result of the
Initial Transaction.

 

4.                  Closing. The closing shall take place, subject to the terms
and conditions of this Agreement, no later than December 31, 2015 (the
“Closing”).

 

5.                  Confirmation of Asset Retention/Return. For avoidance of
doubt, as a result of this Agreement:

 

a.The following assets shall be returned to Sellers:

                                                  

 

                                                              i.      All stock
of Franklin Networks, Inc.

                                                            ii.     The original
eight website properties (entrée.com, gladiators.com, flawless.com, grubbr.com,
parentingpad.com, nutristic.com, crumb.com, and gulitytravel.com).

                                                          iii.      The ninth
website property acquired after the Initial Transaction (celebrityhq.com).

                                                          iv.      All goodwill.



 

 

b.The following assets shall be retained by SPYR and prior to Closing Sellers
shall make sure that SPYR is in possession of all applicable code necessary to
continue to use and continue to further develop such assets:

                                                              i.      The mobile
games commonly known and referred to as “Plucky,” “Plucky Rush” and “Rune
Guardian.”

                                                            ii.      All SPYR
branded websites, including but not limited to spyr.com and spyrgames.com.

                                                          iii.      All accounts
related to the spyr.com email addresses.

                                                          iv.      Franklin
and/or SPYR’s account with Mail Chimp.

                                                            v.      All bank
accounts and accounts receivables existing prior to the Closing date.

Moreover, prior to Closing, Sellers shall take all necessary steps to transfer
all Apple AppStore and Google Play Store accounts into the name of SPYR’s wholly
owned subsidiary, SPYR APPS, LLC.

 

6.                  Acknowledgment of Obligations. Between the date of execution
of the Stock Purchase Agreement and the date of this Agreement, SPYR, Inc.,
Franklin Networks, LLC and/or Franklin Networks, Inc. entered into the
agreements set forth below, which agreements are still in effect or will require
Franklin Networks, Inc. to perform obligations after the Closing.

 

a.Master Services Agreement with Pixalate, Inc., dated June 5, 2015. The
outstanding obligation of Franklin Networks, Inc. to Pixalate is $ 30,000.00;

b.Lease Agreement between RBC Center II, GP and Franklin Networks, LLC dated
August 7, 2015.

c.Contract between JW Player and Franklin Networks and dated May 15, 2015

   



2 

 

For purposes of this provision and Agreement, all agreements entered into by
SPYR, Inc. and/or Franklin Networks, LLC, the Nevada limited liability company
that was set up for the purpose of being the surviving entity in a merger
between it and Franklin Networks, Inc., shall be Franklin Networks, Inc.
agreements and obligations. The parties shall take all necessary steps to modify
any Franklin Networks, LLC agreements as necessary so that they are changed to
Franklin Networks, Inc. and shall take the steps necessary to dissolve Franklin
Networks, LLC. All amounts due under these agreements after the Closing shall be
paid by Franklin Networks, Inc. and neither SPYR nor Franklin Networks, LLC
shall have any liability whatsoever with respect to any of the above agreements
or obligations. Sellers shall indemnify, defend and hold harmless SPYR, its
officers, directors, employees and subsidiaries from and against all liabilities
related to the above obligations after the date of the Closing.

 

7.                  Representations and Warranties of Sellers.

 

a.Title and Authority of Sellers. Sellers represent and warrant to SPYR that
they have not assigned, pledged or hypothecated the SPYR Shares and that they
are the registered and beneficial owners of and have good and marketable title
to all of the SPYR Shares held by them and subject to this Agreement and are
transferring such free and clear of any and all liens, charges and encumbrances
whatsoever. Sellers have due and sufficient right and authority to enter into
this Agreement on the terms and conditions herein set forth and to transfer the
registered, legal and beneficial title and ownership of all of the SPYR Shares
held by them to SPYR at Closing.

 

b.Franklin Networks, Inc. Obligations. Sellers represent and warrant to SPYR
that the obligations of Franklin Networks, Inc. listed in Section 5 above are
the only obligations of Franklin Networks, Inc. that are currently in effect or
that will require Franklin Networks, Inc. to perform any obligations after
closing.

 

8.                  Representations and Warranties of SPYR.

 

a.Title and Authority of SPYR. SPYR represents and warrants to Sellers that it
has not assigned, pledged or hypothecated the Franklin Shares and that it is the
registered and beneficial owner of and has good and marketable title to all of
the Franklin Shares and is transferring such free and clear of any and all
liens, charges and encumbrances whatsoever. SPYR has due and sufficient right
and authority to enter into this Agreement on the terms and conditions herein
set forth and to transfer the registered, legal and beneficial title and
ownership of all of the Franklin Shares held by it to Sellers at Closing.

 

9.                  Closing Conditions

 



a.Conditions Precedent to Closing by SPYR. The obligation of SPYR to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below. The Closing of the Transaction contemplated by this
Agreement will be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of SPYR and may be waived by SPYR in
its sole discretion.

3 

 



 

                                                              i.     
Representations and Warranties. The representations and warranties of Sellers
set forth in this Agreement shall be true, correct and complete in all respects
as of the Closing date, as though made on and as of the Closing date and Sellers
shall have delivered to SPYR a certificate dated as of the Closing date, to the
effect that the representations and warranties made by Sellers in this Agreement
are true and correct.

 

                                                            ii.     
Performance. All of the covenants and obligations that Sellers are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been performed and complied with in all material respects.

 

                                                          iii.      Unwind
Documents. This Agreement and all other documents necessary or reasonably
required to consummate the Transaction, all in form and substance reasonably
satisfactory to SPYR, shall have been executed and delivered to SPYR.

 

b.Conditions Precedent to Closing by Sellers. The obligation of Sellers to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below. The Closing of the Transaction will be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of Sellers and may be waived by Sellers in their discretion.

 

                                                              i.     
Representations and Warranties. The representations and warranties of SPYR set
forth in this Agreement shall be true, correct and complete in all respects as
of the Closing date, as though made on and as of the Closing date and SPYR will
have delivered to Sellers a certificate dated the Closing date, to the effect
that the representations and warranties made by Sellers in this Agreement are
true and correct.

 

                                                            ii.     
Performance. All of the covenants and obligations that SPYR is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. SPYR must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 

                                                          iii.      Unwind
Documents. This Agreement and all other documents necessary or reasonably
required to consummate the Transaction, all in form and substance reasonably
satisfactory to Sellers, will have been executed and delivered by Sellers.

 

10.              Additional Covenants of the Parties.

 

4 

 

a.Confidentiality of Franklin Networks, Inc. and SPYR Business. All information
regarding the business of Franklin Networks, Inc. and SPYR including, without
limitation, financial information that was provided to the parties during any
due diligence investigation or after the Stock Purchase Agreement was
effectuated will be kept in strict confidence by the receiving party and will
not be used, exploited or commercialized by the receiving party or disclosed to
any third party (other than professional accounting and legal advisors or as
required by law) without the prior written consent of the disclosing party.

 

b.Confidentiality of Transaction. SPYR is a public company and the dissemination
of material non-public information about the Transaction, other than such broad
statements as shall be included in any pre-approved press releases made public
by SPYR may violate certain Securities and Exchange Commission (“SEC”)
regulations governing such information. Such “confidential information” related
to the Transaction specifically includes the share structure, the transfer of
the SPYR Shares, any name change, symbol change, timing of Closing, any language
in this Agreement, any language in the Stock Purchase Agreement or the Closing
documents and in general anything other than that information which is agreed to
be presented and has already been made public in a press release or in SPYR’s
public filings. Unwittingly releasing knowledge of any of these elements of the
Transaction could provide someone with what may be construed later as “insider
information."

 

c.Notification. Between the date of this Agreement and the Closing date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenants in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

 

d.No Insider Trading. Sellers acknowledge their understanding of the legal
prohibitions against insider trading, and agree that none of them will use any
confidential information gained while the Stock Purchase Agreement was in
effect, with respect to the Initial Transaction, or with respect to this
Agreement or the Transaction to gain any advantage or benefit in the trading in
the stock of SPYR. The Parties agree at all time to comply with all applicable
U.S. Securities Laws.

 

5 

 

e.Certain Acts Prohibited - SPYR. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing date, SPYR will
not, without the prior written consent of the Sellers, Declare, set aside or pay
any dividends on, or make any other distributions in respect of the SPYR common
stock.



 

f.Public Announcements. Sellers agree that they will not release or issue any
reports or statements or make any public announcements relating to this
Agreement or the Transaction contemplated herein without the prior written
consent of SPYR, except as may be required upon written advice of counsel to
comply with applicable laws or regulatory requirements after consulting with the
other parties hereto and seeking their reasonable consent to such announcement.

 

g.Indemnification by Sellers. Sellers, jointly and severally will indemnify,
defend, and hold harmless, to the full extent of the law, SPYR and its officers,
directors, employees and shareholders from, against, and in respect of any and
all losses asserted against, relating to, imposed upon, or incurred by SPYR and
its officers, directors, employees or shareholders by reason of, resulting from,
based upon or arising out of the breach by any of Sellers of any representation
or warranty of Sellers contained in or made pursuant to this Agreement, or any
document or any certificate or other instrument delivered pursuant to this
Agreement.

 

11.              Closing.

 

a.Closing Location. Closing shall take place via electronic and mail
correspondence to the extent possible. In the event a physical location for
closing is necessary, the Closing shall take place at the SPYR office located at
4643 S. Ulster Street, Suite 1510, Denver, CO 80237.

 

b.Closing Deliveries of Sellers. At Closing, Sellers will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to SPYR:

 

                                                              i.      copies of
all resolutions and/or consent actions adopted by or on behalf of the board of
directors of Pilgrim evidencing approval of this Agreement and the Transaction;

 

                                                            ii.      share
certificates representing the SPYR Shares;

 

                                                          iii.      any other
necessary documents, each duly executed by Sellers, as required to give effect
to the Transaction.

 

c.Closing Deliveries of SPYR. At Closing, SPYR will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Sellers:

 

6 

 

                                                              i.      copies of
all resolutions and/or consent actions adopted by or on behalf of the board of
directors of SPYR evidencing approval of this Agreement and the Transaction;

 

                                                            ii.      all stock
certificates representing the Franklin Shares;

 

                                                          iii.      any other
necessary documents, each duly executed by SPYR, as required to give effect to
the Transaction.

 

12.              Miscellaneous Provisions.

 

a.Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement the representations, warranties and
agreements will survive the Closing and continue in full force and effect until
one (1) year after the Closing, except for instances of fraud, which shall
survive indefinitely.

 

b.Further Assurances. Each of the parties hereto will cooperate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

 

c.Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

d.Expenses. Each party will bear their own costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction.

 

e.Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

f.Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

 

7 

 

                                                              i.      All such
notices and other communications will be deemed to have been received:

 

1.in the case of personal delivery, on the date of such delivery;

2.in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

3.in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

4.in the case of certified mailing, on the fifth business day following mailing.

 

g.Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

h.No Third Party Beneficiaries. This Agreement is and will only be construed as
for the benefit of or enforceable by those persons party to this Agreement.

 

i.Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

 

j.Governing Law, Jurisdiction and Venue. This Agreement will be governed by and
construed in accordance with the laws of the State of Colorado applicable to
contracts made and to be performed therein. In the event any dispute arises
hereunder, the exclusive jurisdiction for the resolution of such dispute or
disputes shall be the state or federal courts located in Denver, Colorado. The
parties hereby consent to venue and personal jurisdiction in such courts.

 

k.Jury Waiver. THE PARTIES HERETO AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTER-CLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY
HERETO IN ANY MANNERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES AND/OR ANY CLAIM OF INJURY OR
DAMAGE, AND ANY STATUTORY REMEDY RELATED THERETO OR TO THIS AGREEMENT.

 

l.Attorneys’ Fees. If any of the parties hereto shall commence any action or
proceeding against any or all of the other parties that arises out of the
provisions of this Agreement or to recover damages as the result of the alleged
breach of any of the provisions of this Agreement, the prevailing party therein
shall be entitled to recover from the non-prevailing party (and the court shall
award to the prevailing party) all reasonable costs incurred in connection
therewith, including reasonable attorneys’ fees.

8 

 

m.Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

n.Gender. All references to any party will be read with such changes in number
and gender as the context or reference requires.

 

o.Counterparts. This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

p.Fax or Email Execution. This Agreement may be executed by delivery of executed
signature pages by fax or email and such fax or email execution will be
effective for all purposes.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

9 

 

 [ex20.jpg]

 



10 

 

 